Citation Nr: 0816911	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-39 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of lumbosacral strain with degenerative joint 
disease and spondylosis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to June 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2007 the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

Lumbosacral strain with degenerative joint disease and 
spondylosis is manifested by moderate limitation of motion 
with tenderness and spasm in the paraspinous muscles.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for lumbosacral strain 
with degenerative joint disease and spondylosis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5295 (before and after 
September 23, 2002) and 5237, 5242 (after September 26, 
2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for the evaluation of lumbosacral strain with 
degenerative joint disease and spondylosis.  In a VCAA letter 
of September 2002 the appellant was provided adequate notice 
as to the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the essential fairness of 
the adjudication has not been affected and therefore any 
presumption of prejudice is rebutted.  The record shows the 
veteran was provided notice as to how to appeal the RO's 
rating decision, and he did so; he was informed of the 
criteria for a higher rating and he showed understanding of 
the same when he asked the RO to request records which he 
believed would show he was entitled to a higher rating; and, 
he has been represented during the appeal period.  In 
addition, the Board notes that the veteran's claim was 
previously remanded after which he was provided additional 
notice in a letter of July 2007 as to the type of evidence 
that he could submit to substantiate his claim.  After going 
through a VA examination, the veteran stated that he had no 
further evidence to submit.  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until 
July 2007.  However, the Board finds that the appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same in a timely manner.  Moreover, as noted 
above, the records shows that the veteran had actual 
knowledge of the requirements for a higher rating and the 
essential fairness of the process has not been affected.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records have 
been obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003. See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date of a liberalizing VA 
issue may be no earlier than the effective date of the 
regulation.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
disability rating.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  Severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is warranted.  

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237. 

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1): Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, vertebral fracture or 
dislocation; Diagnostic Code 5236, sacroiliac injury and 
weakness; Diagnostic Code 5237, lumbosacral or cervical 
strain; Diagnostic Code 5238, spinal stenosis; Diagnostic 
Code 5239, spondylolisthesis or segmental instability; 
Diagnostic Code 5240, ankylosing spondylitis; Diagnostic Code 
5241, spinal fusion; Diagnostic Code 5242, degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A VA examination report of January 2003 notes the veteran 
reported back pain without radiation which increased with 
sitting or driving.  Physical examination revealed negative 
straight leg raising.  Sensation to pinprick and vibratory 
stimulation was normal.  He could extend the back 35 degrees 
and flex the back and touch the floor.  Lateral movement 
bilaterally was 30 degrees.  His gait was normal and he could 
walk on his heels and toes.  There was no history of being 
confined in the last year due to back discomfort.  The 
examiner noted that his back problem was minimal and not 
seemingly progressively.  X-ray showed minimal lumbosacral 
spondylosis with degenerative disk at L3-4.  Vertebrae were 
of normal height.  There was no spondylosis or 
sponsylolisthesis.  

A VA examination report of September 2004  notes that 
physical examination revealed negative straight leg raising 
sign bilaterally.  He could extend the back 30 degrees, flex 
and touch the floor.  Lateral movements were 30 degrees 
bilaterally.  Rotary movements were 70 degrees bilaterally.  
He had normal lumbar tone and no scoliosis.  His gait was 
normal and he could walk on his heels and on his toes.  The 
examiner noted that the veteran's back pain had no effect on 
his ability to walk and the pain did not radiate.  He used no 
assistive devices.  There was no additional limitation of 
motion with repetitive use or during flare ups.  There was no 
evidence of painful motion, spasm, weakness, or tenderness.  
Neurological and sensory examinations were normal.  He denied 
any incapacitation in the last year.

A VA examination report of August 2007 notes that the veteran 
noted a sharp pain that occasionally becomes throbbing that 
is constant and worsens with sudden movements.  He also noted 
that his lower back "gives way" with sudden movements.  He 
denied any flare-ups, numbness, weakness, and bowel or 
bladder incontinence.  He denied using any braces or 
assistive devices.  He reported that his back pain has caused 
him to miss 7 days of work in the last year.  He denied any 
incapacitating episodes within the last 12 months.  Physical 
examination showed range of motion of 0 to 75 degrees of 
forward flexion with pain; extension was 0-10 degrees with 
pain; right lateral rotation and left lateral flexion were 0-
20 degrees with pain.  Reflexes were +2 in the knee jerks and 
ankle jerks bilaterally.  Straight leg raising was negative 
to 90 degrees in the sitting position with lower back pain 
only.  Motor strength was 5/5 in both lower extremities and 
all muscle groups.  Sensation was intact in both lower 
extremities.  The only additional limitation of motion 
following repetitive use was increased pain with no further 
loss of motion.  There was no effect of incoordination, 
fatigue or lack of endurance on his spine function.  

The veteran's lumbosacral strain with degenerative joint 
disease and spondylosis is currently evaluated as 10 percent 
disabling.  The veteran appealed the initial evaluation of 
this disability.  Based on the evidence, the Board has 
considered  a staged rating and concludes that a uniform 
rating is warranted and that the veteran's symptoms more 
nearly approximate a 20 percent rating.  Fenderson v. West, 
12 Vet. App. 119 (1998).

Under the old rating criteria slight limitation of motion or 
painful motion warranted a 10 percent rating.  A 20 percent 
rating was not warranted unless there was evidence of 
moderate limitation of motion or muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position.  The evidence indicates 
that the overall range of motion of the veteran's low back is 
moderate.  At the August 2007 VA examination forward flexion 
was minimally restricted.  However, extension was limited to 
10 degrees, left and right lateral rotation was limited to 5 
degrees, and right and left lateral flexion was limited to 20 
degrees.  All motions had pain associated with it.  The Board 
notes that normal range of motion for extension, left and 
right lateral flexion, and left and right lateral rotation is 
to 30 degrees.  The reported ranges of motion show a moderate 
limitation of motion.  In addition, the Board notes that the 
latest VA examination showed tenderness and spasm in both 
lumbar paraspinous muscles.  Therefore, the Board finds that 
the veteran's symptoms more nearly approximate a 20 percent 
rating under the old criteria.

However, a rating in excess of 20 percent is not warranted 
under the old or the new criteria.  Such an evaluation 
requires evidence of severe limitation of motion or severe 
lumbosacral strain.  The record shows that limitation of 
motion has not been more than moderate, and that lateral 
spine motion does not change with repetitive motion.  
Additionally, there is no indication of forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Furthermore, 
the Board notes that the veteran's forward flexion is 
minimally restricted and he has consistently denied any 
incapacitating episodes, flare-ups, numbness, weakness, and 
bowel or bladder incontinence.  His gait has consistently 
been reported as normal and he does not need any assistive 
devices.  Reflexes are also normal, there have been no 
neurological symptoms and strength is normal.  Furthermore, 
the Board notes that while the veteran has reported pain on 
motion neither the lay nor medical evidence reflects the 
functional equivalent of severe limitation of motion or 
severe lumbosacral strain.  Rather, the repeated examinations 
have established that the veteran has retained motion better 
than severe limitation of motion or the functional equivalent 
of 30 degrees of flexion.  Accordingly, an evaluation higher 
than 20 percent is not warranted.  More specifically, each 
examination disclosed that flexion either allowed motion so 
that the floor could be touched or that flexion was to 75 
degrees.  Although pain increased with repetitive motion, 
there was no further loss of motion.  See DeLuca, supra.  


ORDER

Entitlement to an evaluation of 20 percent for lumbosacral 
strain with degenerative joint disease and spondylosis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


